21 F.3d 422NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Theodore Morris FOUST, Plaintiff Appellant,v.James G. MARTIN, Governor;  Aaron J. Johnson;  Joseph L.Hamilton;  Nathan A. Rice;  Michael E. Bumgarner;Captain Roy Harvell;  Lieutenant AlexMcCaskill;  Paula Baltease,Defendants Appellees.
No. 91-6689.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1994.Decided April 15, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham, William L. Osteen, Sr., District Judge.  (CA-90-595-3)
Theodore Morris Foust, appellant pro se.
Jacob Leonard Safron, Special Deputy Atty. Gen., Raleigh, NC, for appellees.
M.D.N.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Foust v. Martin, No. CA-90-595-3 (M.D.N.C. Oct. 24, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED